DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with the indefinite language “preferably” and “optionally”. It is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05. The following is representative, but not exhaustive of the indefinite language in the claims:
In claim 64, lines 26, 31, 43 and 44 include the indefinite language “preferably” and lines 25 and 31 include the indefinite language “optionally”.
Each of claims 64, 69, 74 and 80 have been identified as containing the claim term “preferably”.
Each of claims 64, 69 and 75 have been identified as containing the claim term “optionally”.
Regarding claim 81, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 11,326,354 in view of Huang, US 2012/0317911.
‘354 discloses the claim invention but discloses wherein the base layer is a foamed composite with at least one filler rather than a non-foamed composite with at least one filler.
Huang discloses a structural floor board member comprising a filler (i.e. base layer) board wherein the filler board may be foamed or non-foamed plastic material (para. 0017).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to substitute non-foamed plastic for foamed-plastic as suggested by Huang, as Huang suggests wherein the materials are structural equivalents for the purposes of a base layer; the substitution yielding no extraordinary, or unexpected results indicative of a patentable moment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64, 66-75, 78-79 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over DeRick et al., WO2017/115202 in view of Liang, CN2174521.
Regarding claim 64:
DeRick clearly discloses, as set forth by the Written Opinion of the ISA in PCT/EP2019/062703 as applied to claim 1 of the International Application, a multi-purpose tile system comprising a plurality of multi-purpose tiles wherein said tiles are configured to be joined in a rectangular pattern, wherein each tile comprises: 
- a first pair of opposing edges consisting of a first edge and an opposite second edge; 
- a second pair of opposing edges consisting of a third edge and an opposing fourth edge, wherein: 
- the first edge and the third edge enclose a right angle, and wherein the second edge and the fourth edge enclose a second right angle opposing said first right  angle, and wherein the second edge and the third edge enclose a first right angle, and wherein the first edge and the fourth edge enclose a second right angle opposing said first right angle, and wherein 
- the first pair of opposing edges have pairs of opposing first mechanical coupling means for locking together said tiles at least vertically, and preferably also horizontally, comprising: 
- a first coupling profile comprising a sideward tongue extending in a direction substantially parallel to the upper side of the tile, and 
- an opposing second coupling profile comprising a recess configured for accommodating at least a part of the sideward tongue of a further tile, said recess being defined by an upper lip and a lower lip, wherein said first mechanical coupling profiles allow locking together said tiles by inward angling whereby at least a part of the sideward tongue is received by the recess, and wherein 
- the second pair of opposing edges have pairs of opposing second mechanical coupling means for locking together said tiles vertically and horizontally, comprising: 
- a third coupling profile, comprising an upward tongue, at least one upward flank lying at a distance from the upward tongue and an upward groove formed between the upward tongue and the upward flank, wherein at least a part of a side of the upward tongue facing the upward flank is inclined toward the upward flank, and wherein at least a part of a side of the upward tongue facing away from the upward flank optionally comprises at least one first locking element, which preferably makes integral part of the upward tongue, and 
- a fourth coupling profile, comprising a downward tongue, at least one downward flank lying at a distance from the downward tongue, and a downward groove formed between the downward tongue and the downward flank, wherein at least a part of a side of the downward tongue facing the downward flank is inclined toward the downward flank, and wherein the downward flank optionally comprises at least one second locking element, which preferably makes integral part of the downward flank, and adapted for co-action with the at least one first locking element of yet a further tile, wherein the second mechanical coupling profiles allow locking together said tiles during inward angling of the first coupling profile of a tile and the second coupling profile of another tile, wherein the fourth coupling profile of the tile to be coupled makes a scissoring movement toward the third coupling profile of yet another tile, leading to locking of the third coupling profile and the fourth coupling profile, 
wherein each tile comprises a substantially rigid base layer at least partially made of a non- foamed composite comprising at least one plastic material and at least one filler, wherein at least one tile comprises at least one upper substrate affixed to an upper side the base layer, wherein said upper substrate comprises a decorative layer wherein at least one tile comprises a plurality of strip shaped upper substrates affixed to an upper side the base layer, wherein said upper substrates are arranged side by side in the same plane, preferably in a parallel configuration, and wherein facing longitudinal edges of at least two strip shaped upper substrates are preferably provided, near the top side, with a bevel.
DeRick does not expressly disclose wherein the tiles are joined in a chevron pattern with respective obtuse and acute angles at the intersection of side edges.
Liang discloses a tile system wherein the tiles are configured to be joined in a chevron pattern with respective acute and obtuse angles at the edge joints.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to substitute the panel shape of Liang for the shape of DeRick in order to provide a desirable shape. The change in shape and pattern yielding no extraordinary or unexpected results.
Regarding claims 66-67:
DeRick discloses wherein at least one tile has a configuration wherein: - the first coupling profile is arranged at the first edge; - the second coupling profile is arranged at the second edge; - the third coupling profile is arranged at the third edge; and - the fourth coupling profile is arranged at the fourth edge.
Regarding claim 68:
DeRick discloses wherein: 
- the first coupling profile comprises a sideward tongue extending in a direction substantially parallel to the upper side of the tile, the bottom front region of said sideward tongue, the bottom back region of said tongue being configured as bearing region, wherein the bottom back region is located closer to the level of the upper side of the tile than a lowest part of the bottom front region, and wherein 
- the second coupling profile comprises a recess for accommodating at least a part of the sideward tongue of a further tile, said recess being defined by an upper lip and a lower lip, said lower lip being provided with a upwardly protruding shoulder for supporting and/or facing the bearing region of the sideward tongue, wherein the sideward tongue being designed such that locking takes place by an introduction movement into the recess of the sideward tongue a further tile and a angling down movement about an axis parallel to the first coupling profile, as a result of which a top side of the sideward tongue will engage the upper lip and the bearing region of the sideward tongue will be supported by and/or will be facing the shoulder of the lower lip, leading to locking of adjacent tiles at the first and second edges in both horizontal direction and vertical direction (refer to Fig. 5).
Regarding claim 69:
DeRick discloses wherein:
 - the third coupling profile comprises an upward tongue, at least one upward flank lying at a distance from the upward tongue and an upward groove formed between the upward tongue and the upward flank, wherein at least a part of a side of the upward tongue facing the upward flank is inclined toward the upward flank, and wherein at least a part of a side of the upward tongue facing away from the upward flank optionally comprises at least one first locking element, which preferably makes integral part of the upward tongue, and wherein 
- the fourth coupling profile comprises a downward tongue, at least one downward flank lying at a distance from the downward tongue, and a downward groove formed between the downward tongue and the downward flank, wherein at least a part of a side of the downward tongue facing the downward flank is inclined toward the downward flank, and wherein the downward flank optionally comprises at least one second locking element, which preferably makes integral part of the downward flank, and adapted for co-action with the at least one first locking element of the third coupling profile of yet a further tile, 
- the third and fourth coupling profiles being designed such that locking takes place during angling down of a tile to be coupled at the first coupling profile to the second coupling profile of a further tile, wherein the fourth coupling profile of the tile to be coupled makes a scissoring movement toward a third coupling profile of yet another tile, such that the downward tongue of the fourth coupling profile of the tile to be coupled will be forced into the upward groove of the third coupling profile of said other tile and the upward tongue of said other tile will be forced into the downward groove of the tile the be coupled, by deformation of the third coupling profile and/or the coupling profile edge, leading to locking of adjacent tiles at the third and fourth coupling profiles in both horizontal direction and vertical direction (refer to Fig. 4).
Regarding claims 70-71:
Liang discloses wherein the lengths of the edges are substantially identical (Figs. 3-5) or wherein they first and second edges may be greater than the length of the third and fourth edges (Fig. 1)
Regarding claims 72-73:
Liang discloses wherein the acute angle is 60 degrees and the obtuse angle is 120 degrees falling within the claimed ranges.
Regarding claim 74:
DeRick discloses wherein top side of the opposing edges may have a bevel (pg. 50).
Regarding claim 75:
DeRick discloses wherein each strip shaped upper substrate comprises: 
- a decorative layer and 
- an abrasion resistant wear layer covering said decorative layer, wherein a top surface of said wear layer is the top surface of said tile, and wherein the wear layer is a transparent and/or translucent material, such that decorative layer is visible through the transparent wear layer, and wherein each bevel provided at facing longitudinal edges of at least two strip shaped upper substrates is formed by a cut-away portion and/or imprinted portion of said wear layer, 
- and, optionally, a transparent finishing layer situated in between the decorative layer and the wear layer, and optionally, a back layer situated in between the base layer and the decorative layer.
Regarding claim 78:
DeRick discloses wherein the filler is chalk (pg. 50).
Regarding claim 79:
DeRick discloses wherein a side of the downward tongue facing away from the downward flank is provided with a third locking element, and wherein the upward flank is provided with a fourth locking element, said third locking element being adapted to cooperate with a fourth locking element of another tile (refer to Fig. 4 having multiple locking elements on each edge).
Regarding claim 82:
DeRick in view of Liang discloses wherein a tile covering comprises mutually coupled tiles of the multipurpose tile system according to claim 64 (refer to Fig. 1 of DeRick).

Claims 65, 77 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over DeRick et al., WO2017/115202 in view of Liang, CN2174521, further in view of Yu et al., US 2018/0029407.
Regarding claim 65:
DeRick does not expressly disclose wherein the system comprises two different types of tiles (A & B respectively), wherein they are arranged in a mirror-inverted manner.
Yu discloses a mirror-inverted arrangement (Fig. 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to provide the mirror-inverted arrangement as suggested by Yu to the tile system of DeRick in order to provide a herringbone aesthetic to the tiles and to allow for rapid installation (background and summary of Yu).
Regarding claims 77 and 80:
Yu discloses wherein each of the plurality of upper substrates comprises a decorative layer, wherein the decorative layers of at least two adjacently arranged upper substrates have different appearances and distinctive visual markings (they are opposite).

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over DeRick et al., WO2017/115202 in view of Liang, CN2174521, further in view of Thiers, US 7,632,561.
Regarding claim 76:
DeRick suggests a decorative top surface but does not expressly disclose embossment.
Thiers discloses a floor panel wherein each strip shaped upper substrate comprises a substantially transparent three-dimensional embossing structure (para. 0025) at least partially covering a print layer (16).
Before the effective filing date of the invention, it would have been obvious to provide an embossing structure to the panel of DeRick as suggested by Thiers in order to provide a more realistic appearing top layer.

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over DeRick et al., WO2017/115202 in view of Liang, CN2174521, further in view of Pervan et al., US 2009/0145066.
Regarding claim 81:
DeRick suggests a decorative top surface but does not expressly disclose an ink layer directly printed onto a supporting layer
Thiers discloses a floor panel wherein each strip shaped upper substrate comprises a substantially transparent three-dimensional embossing structure (para. 0059) at least partially covering a print layer (16).
Before the effective filing date of the invention, it would have been obvious to provide an ink printed décor layer to the panel of DeRick as suggested by Pervan in order to provide a more realistic appearing top layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633